 


109 HR 4835 IH: To amend the Internal Revenue Code of 1986 to provide tax relief to promote investments in mine safety.
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4835 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. English of Pennsylvania introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to provide tax relief to promote investments in mine safety. 
 
 
1.Partial expensing for advanced mine safety equipment 
(a)In generalPart VI of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to itemized deductions for individuals and corporations) is amended by inserting after section 179D the following new section: 
 
179E.Election to expense advanced mine safety equipment 
(a)Treatment as expensesA taxpayer may elect to treat 50 percent of the cost of any qualified advanced mine safety equipment property as an expense which is not chargeable to capital account. Any cost so treated shall be allowed as a deduction for the taxable year in which the qualified advanced mine safety equipment property is placed in service. 
(b)Election 
(1)In generalAn election under this section for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall specify the advanced mine safety equipment property to which the election applies and shall be made in such manner as the Secretary may by regulations prescribe. 
(2)Election irrevocableAny election made under this section may not be revoked except with the consent of the Secretary. 
(c)Qualified advanced mine safety equipment propertyFor purposes of this section, the term qualified advanced mine safety equipment property means any advanced mine safety equipment property for use in any underground mine located in the United States— 
(1)the original use of which commences with the taxpayer, and 
(2)which is placed in service by the taxpayer after the date of the enactment of this section. 
(d)Advanced mine safety equipment propertyFor purposes of this section, the term advanced mine safety equipment property means any of the following: 
(1)Emergency communication technology or device which is used to allow a miner to maintain constant communication with an individual who is not in the mine. 
(2)Electronic identification and location device which allows an individual who is not in the mine to track at all times the movements and location of miners working in or at the mine. 
(3)Emergency oxygen-generating, self-rescue device which provides oxygen for at least 90 minutes. 
(4)Pre-positioned supplies of oxygen which (in combination with self-rescue devices) can be used to provide each miner on a shift, in the event of an accident or other event which traps the miner in the mine or otherwise necessitates the use of such a self-rescue device, the ability to survive for at least 48 hours. 
(5)Comprehensive atmospheric monitoring system which monitors the levels of carbon monoxide, methane, and oxygen that are present in all areas of the mine and which can detect smoke in the case of a fire in a mine. 
(e)Special rules 
(1)Coordination with section 179No expenditures shall be taken into account under subsection (a) with respect to the portion of the cost of any property specified in an election under section 179. 
(2)Basis reductionFor purposes of this title, the basis of any property shall be reduced by the portion of the cost of such property taken into account under subsection (a). 
(f)TerminationThis section shall not apply to property placed in service after the date which is 3 years after the date of the enactment of this section.. 
(b)Alternative election to increase minimum tax limitationSection 53 of such Code (relating to credit for prior year minimum tax liability) is amended by adding at the end the following new subsection: 
 
(e)Temporary election to increase minimum tax limitation for mine safety investments 
(1)In generalA taxpayer may elect to increase the limitation under subsection (c) for a taxable year by the cost of any qualified advanced mine safety equipment property, as defined for purposes of section 179E, placed into service during such taxable year. 
(2)Election 
(A)In generalAn election under this subsection for any taxable year shall be made on the taxpayer’s return of the tax imposed by this chapter for the taxable year. Such election shall specify the advanced mine safety equipment property to which the election applies and shall be made in such manner as the Secretary may by regulations prescribe. 
(B)Election irrevocableAny election made under this subsection may not be revoked except with the consent of the Secretary. 
(C)No double benefitA taxpayer making an election under this subsection for any taxable year may not make an election for such year under section 179E. 
(3)Credit refundableThe aggregate increase in the credit allowed by this section for any taxable year by reason of this subsection shall for purposes of this title (other than subsection (b)(2) of this section) be treated as a credit allowed to the taxpayer under subpart C. 
(4)TerminationThe election made under this subsection shall not apply with respect to property placed in service after the date which is 3 years after the date of the enactment of this section.. 
(c)Conforming amendments 
(1)Section 263(a)(1) of such Code is amended by striking or at the end of subparagraph (J), by striking the period at the end of subparagraph (K) and inserting , or, and by inserting after subparagraph (K) the following new subparagraph: 
 
(L)expenditures for which a deduction is allowed under section 179E.. 
(2)Section 312(k)(3)(B) of such Code is amended by striking or 179D each place it appears in the heading and text thereof and inserting 179D, or 179E. 
(3)Section 1016(a) of such Code is amended by striking and at the end of paragraph (36), by striking the period at the end of paragraph (37) and inserting , and, and by adding at the end the following new paragraph: 
 
(38)to the extent provided in section 179E(e)(2).. 
(4)Section 1245(a)(2)(C) of such Code is amended by inserting 179E, after 179D,. 
(5)The table of sections for part VI of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 179D the following new item: 
 
 
Sec. 179E. Election to expense advanced mine safety equipment.. 
(d)Effective dateThe amendments made by this section shall apply to costs paid or incurred after the date of the enactment of this Act. 
2.Mine rescue team training tax credit 
(a)In generalSubpart D of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to business related credits) is amended by adding at the end the following new section: 
 
45N.Mine rescue team training credit 
(a)Amount of creditFor purposes of section 38, the mine rescue team training credit determined under this section with respect to any eligible employer for any taxable year is an amount equal to the lesser of— 
(1)20 percent of the amount paid or incurred by the taxpayer during the taxable year with respect to the training program costs of each qualified mine rescue team employee (including wages of such employee while attending such program), or 
(2)$10,000 per qualified mine rescue team employee. 
(b)Qualified mine rescue team employeeFor purposes of this section, the term qualified mine rescue team employee means with respect to any taxable year any full-time employee of the taxpayer who is— 
(1)a miner eligible for more than 6 months of such taxable year to serve as a mine rescue team member as a result of completing, at a minimum, an initial 20-hour course of instruction as prescribed by the Mine Safety and Health Administration’s Office of Educational Policy and Development, or 
(2)a miner eligible for more than 6 months of such taxable year to serve as a mine rescue team member by virtue of receiving at least 40 hours of refresher training in such instruction. 
(c)Eligible employerFor purposes of this section, the term eligible employer means any taxpayer which employs individuals as miners in underground mines in the United States. 
(d)WagesFor purposes of this section, the term wages has the meaning given to such term by subsection (b) of section 3306 (determined without regard to any dollar limitation contained in such section). 
(e)TerminationThis section shall not apply to taxable years beginning after December 31, 2008.. 
(b)Credit made part of general business creditSection 38(b) of such Code is amended by striking and at the end of paragraph (29), by striking the period at the end of paragraph (30) and inserting , and, and by adding at the end the following new paragraph: 
 
(31)the mine rescue team training credit determined under section 45N(a).. 
(c)Credit allowed against minimum taxSubparagraph (B) of section 38(c)(4) of such Code (relating to specified credits) is amended by redesignating clause (ii) as clause (iii) and inserting after clause (i) the following new clause: 
 
(ii)for taxable years beginning after December 31, 2005, and before January 1, 2009, the mine rescue team training credit determined under section 45N(a).. 
(d)No double benefitSection 280C of such Code is amended by adding at the end the following new subsection: 
 
(e)Mine rescue team training creditNo deduction shall be allowed for that portion of the expenses otherwise allowable as a deduction for the taxable year which is equal to the amount of the credit determined for the taxable year under section 45N(a).. 
(e)Clerical amendmentThe table of sections for subpart D of part IV of subchapter A of chapter 1 of such Code is amended by adding at the end the following new item: 
 
 
Sec. 45N. Mine rescue team training credit.. 
(f)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2005. 
 
